Case 6:21-cv-00919-WWB-EJK Document 3 Filed 06/03/21 Page 1 of 7 PageID 50




               IN   THE   U.S D I S T R I C T C O U R T , M I D D L E D I S T R I C T   OF
                             F L O R I DA , O R L A N D O D I V I S I O N

   Vhaibhav Phukela,
         Plaintiff(s)                               Case No: 6:21-cv-919
   v.
   A One Auto Sales, LLC, Desmond
   Joseph, Meeta Joseph, and Meeta
   Joseph, LLC,
         Defendant(s)


              ANSWER, AFFIRMATIVE DEFENSES,                        AND    J U RY T R I A L
                                DEMAND


                                               ANSWER
         Defendants, A One Auto Sales, LLC, Desmond Joseph, Meeta Joseph, and

  Meeta Joseph, LLC, answer the Plaintiff ’s Complaint of April 29, 2021 and state as

  follows in response to each paragraph thereof:

         1.      Without knowledge and therefore denied.

         2.      Admitted.

         3.      Admitted.

         4.      Admitted.

         5.      It is admitted that Desmond Joseph is the CEO of A One. It is admitted

  that Desmond Joseph resides in Orange County. It is admitted that MJLLC and A One do

  business in Orange County. Otherwise, denied.

         6.      It is admitted that this court has personal jurisdiction over the parties and

  subject matter. Otherwise, denied.

                                                   1
Case 6:21-cv-00919-WWB-EJK Document 3 Filed 06/03/21 Page 2 of 7 PageID 51




         7.      It is admitted that venue is proper in this Court. Otherwise, denied.

         8.      It is admitted that venue is proper in this Court. Otherwise, denied.

         9.      It is admitted that this court has personal jurisdiction over the parties.

  Otherwise, denied.

         10.     It is admitted that Plaintiff and Defendants A One and Desmond Joseph

  were both involved in some capacity in the automobile dealership to be known as A One

  Auto Sales. Otherwise, denied.

         11.     Denied.

         12.     Denied.

         13.     Denied.

         14.     It is admitted that Desmond Joseph and A One no longer permit Plaintiff

  any access to the assets of A One. It is denied that Plaintiff contributed “two years of

  work” to A One. Otherwise, denied.

         15.     Denied

         16.     Denied.


                        COUNT 1 – UNJUST ENRICHMENT
         17.     Defendants restate their responses to the preceding paragraphs.

         18.     Denied.

         19.     Denied.

         20.     Denied.



                                               2
Case 6:21-cv-00919-WWB-EJK Document 3 Filed 06/03/21 Page 3 of 7 PageID 52




          21.    Denied.

          22.    Denied.


                                     C O U N T 2 – FLSA
          This count states allegations against Defendants A One and Desmond Joseph, only.

  Therefore, this answer is asserted on behalf of Defendant A One and Desmond Joseph,

  only.

          23.    Defendants restate their responses to the preceding paragraphs.

          24.    Denied.

          25.    Denied.

          26.    Denied.

          27.    Denied.

          28.    Denied.

          29.    Denied.

          30.    Denied.

          31.    Denied.

          32.    Denied.

          33.    Denied.

          34.    Denied.

          35.    Denied.

          36.    Denied.


                                              3
Case 6:21-cv-00919-WWB-EJK Document 3 Filed 06/03/21 Page 4 of 7 PageID 53




            37.   Denied.

            38.   Denied.

            39.   Denied.

            40.   Without knowledge and therefore denied.


                                   AFFIRMATIVE DEFENSES
            1.    Improper Incorporation. In Count 2, Plaintiff has improperly incorporated

  all of the allegations of Count 1. Such incorporation violates Rule 10(b), Fed. R. Civ. Pro.,

  as well as the applicable state court pleading requirements when it was filed in state court.

  See Frugoli v. Winn-Dixie Stores, Inc., 464 So. 2d 1292 (Fla. 1st DCA 1985). It appears that

  none of the allegations of Count 1 (paragraphs 17-22) are relevant to Count 2 and that

  incorporation was inadvertent. Defendants are responding under an assumption that Count

  2 was meant to include the allegations only of paragraphs 1 through 16 and 23-40.

  However, if and to the extent Plaintiff seeks additional relief under Count 2 arising from

  the allegations of paragraphs 17-22, Count 2 should be dismissed because it fails to set

  forth his allegations with clarity in violation of Rule 10(b).

            2.    Setoff – Counterclaims. Any relief awarded to Plaintiff under Counts 1 or

  2 should be set off and reduced by any amounts awarded to Defendants pursuant to such

  claims.

            3.    Setoff – Count 2 – Misappropriation. Any relief awarded to Plaintiff under

  Count 2 should be set off and reduced by any amounts that Plaintiff misappropriated from

  Defendants A One and Desmond Joseph during the time period Plaintiff alleges he

  worked for them.



                                                  4
Case 6:21-cv-00919-WWB-EJK Document 3 Filed 06/03/21 Page 5 of 7 PageID 54




         4.      Unclean Hands. Count I fails because Plaintiff comes to this Court with

  unclean hands. Plaintiff has engaged in conduct in the course of business of the entities

  involved that would be condemned by honest and reasonable persons. Plaintiff ’s specific

  acts will be more fully set forth in Defendants’ Counterclaim.

         5.      Corporate Veil. Plaintiff cannot recover against Desmond Joseph or Meeta

  Joseph under Count 1 absent a showing that the business entity was intentionally organized

  or employed to mislead creditors or to work a fraud upon them. It was not so organized.

         6.      FLSA Minimum Wage Rate. In Count 2, Plaintiff alleges that the applicable

  minimum wage under the FLSA was $8.46 in 2019 and $8.56 in 2020. This is inaccurate.

  Applicable minimum wage under the FLSA at all relevant times was $7.25. If and to the

  extent Defendants are liable under the FLSA, which Defendants deny, the applicable

  minimum wage should be $7.25.

         7.      FLSA Regular Rate. In Count 2, Plaintiff alleges that his “actual and

  reasonable market rate” was $25.00 per hour. The FLSA does not provide for payment of

  an alleged employee’s “actual and reasonable market rate.” The FLSA, if applicable,

  provides for payment of minimum wages of $7.25/hour and overtime at 1.5 times the

  employee’s “regular rate.” If and to the extent Defendants are liable under the FLSA,

  which Defendant’s deny, the applicable regular rate is $7.25.

         8.      FLSA Non-Employee. Plaintiff was not an employee of any Defendant for

  the purposes of Count 2. He was a partner in the business. As such, he is not covered by

  the FLSA.

         9.      FLSA Exemption. If and to the extent Defendants and Plaintiff are

  covered by the FLSA, which Defendants deny, Plaintiff is exempt from the overtime and


                                                5
Case 6:21-cv-00919-WWB-EJK Document 3 Filed 06/03/21 Page 6 of 7 PageID 55




  minimum wage requirements of the FLSA. Defendants deny that Plaintiff performed work

  as an employee of Defendants. However, to the extent the Court finds that Plaintiff did

  perform work as an employee for a Defendant, Plaintiff ’s work would have been exempt

  under the FLSA. His would have been covered by the Highly Compensated Employee

  exemption, the Administrative Exemption, the Executive Exemption, and/or the

  Computer Employee Exemption.

          10.      FLSA Statute of Limitations. Defendants’ claims under Count 2 are barred

  in whole or in part by the applicable statute of limitations, which is two years.


                                        C OUNTERCLAIM
          Defendants intend to assert counterclaims. Simultaneously with this motion,

  Defendants have moved for a brief extension of time to prepare and file their

  counterclaims.


                                     J U RY T R I A L D E M A N D
          Defendants demand a trial by jury on all matters so triable.




          WHEREFORE, Defendants demand judgment for Defendants, that Plaintiffs go
  hence without day, and such other relief as the Court may deem appropriate.




                                                 6
Case 6:21-cv-00919-WWB-EJK Document 3 Filed 06/03/21 Page 7 of 7 PageID 56




                                 C E RT I F I CAT E   OF   S E RV I CE

          I hereby certify that on June 3, 2021, this document was filed with the CM/ECF
  system, which will automatically serve a copy on all CM/ECF participants. In addition,
  because Plaintiff has not yet entered an appearance in the federal case, a copy has been
  served via email on Plaintiffs’ counsel pursuant to the previously applicable Florida Rules
  of Civil Procedure and the Florida Rules of Judicial Administration.


                                                     /s/ J. Kemp Brinson
                                                     J. Kemp Brinson
                                                     Fla. Bar No. 752541
                                                     BLOODWORTH LAW, PLLC
                                                     801 N. Magnolia Ave. Suite 216
                                                     Orlando, FL 32803
                                                     Office: 407-777-8541
                                                     Mobile: 863-288-0234
                                                     Service emails:
                                                     KBrinson@LawyerFightsForYou.com
                                                     Eupshur@LawyerFightsForYou.com
                                                     Counsel for Defendants




                                                 7
